FILED
                             NOT FOR PUBLICATION                            MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAFAEL GARCIA-ROJAS,                             No. 09-72070

               Petitioner,                       Agency No. A029-192-572

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Rafael Garcia-Rojas, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to reopen




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation proceedings held in absentia. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo due process claims, Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005), and for an abuse of discretion the

denial of motions to reopen, Hernandez-Vivas v. INS, 23 F.3d 1557, 1560 (9th Cir.

1994). We deny the petition for review.

      The BIA did not abuse its discretion by denying Garcia-Rojas’ motion to

reopen for failure to establish reasonable cause for his absence from the June 7,

1990 deportation hearing. See Hernandez-Vivas, 23 F.3d at 1559 (mistaken belief

that a timely motion to change venue negated court appearance does not constitute

reasonable cause excusing failure to appear). Garcia-Rojas’ argument that the BIA

and IJ rejected his motion under an incorrect legal standard is not supported by the

record.

      Garcia-Rojas’ contention that the BIA erred by determining that he was

ineligible for relief under NACARA is without merit. See 8 C.F.R. § 1003.43(e)

(establishing filing deadlines for motions to reopen seeking relief under

NACARA).

      Garcia-Rojas’ contention that the BIA’s denial of his motion to reopen




                                          2                                    09-72070
violates his due process rights is also without merit. See Martinez-Rosas, 424 F.3d

at 930.

      PETITION FOR REVIEW DENIED.




                                         3                                   09-72070